Citation Nr: 1008647	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-42 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to March 
1972, March 1972 to March 1974, and September 1986 to 
November 1991, in addition to National Guard and reserve 
service.  The Veteran died in December 2006.  The appellant 
is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The appellant testified before the undersigned via video 
teleconference in January 2010.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Regrettably, a remand is required for additional evidentiary 
development.  

The record contains private treatment records from Dr. N.  
The reports date from December 2003 through December 2004 and 
record the initial diagnosis of lung cancer.  However, in a 
January 2007 VA Form 21-4142, the appellant noted that the 
Veteran had received treatment through December 2006.  
Although records spanning December 2003 to December 2004 are 
present, all pertinent treatment reports generated since that 
time must be obtained and incorporated into the claims file.   

Additionally, the Veteran's service treatment records end in 
1991, though documentation in the claims file indicates the 
Veteran drilled until 2001 when he retired.  See October 2004 
Statement.  It is not clear whether the record contains all 
of his reserve treatment reports and annual physical 
examinations.  Additional action in this regard is needed.

Accordingly, the case is REMANDED for the following action:

1.  Submit the signed and addressed VA 
Form 21-4142 as completed by the appellant 
in January 2007 to the private physician, 
Dr. N., as indicated to obtain the 
deceased Veteran's treatment records for 
his lung cancer disability.  The Board 
notes the records spanning December 2003 
to December 2004 are already of record.  
If any requested records are not 
available, the negative response should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing so that she may have an 
opportunity to obtain the records.

2.  Submit a request to the National 
Personnel Records Center for all of the 
Veteran's reserve treatment reports, 
through to his retirement in 2001.  
Document any negative reply for the 
record.

3.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2009) must be fully met, 
to include notice regarding service 
connection and ACDUTRA and INACDUTRA 
service.  See 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a); 38 C.F.R. § 3.6(d)(4) 
(2009).

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


